Exhibit 10.1

MAST THERAPEUTICS, INC.

$30,000,000

SALES AGREEMENT

August 21, 2015

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Ladies and Gentlemen:

Mast Therapeutics, Inc. (the “Company”) confirms its agreement (this
“Agreement”) with Cowen and Company, LLC (“Cowen”), as set forth below. This
Agreement shall terminate and supersede that certain Sales Agreement, dated
February 10, 2014, by and between the Company and Cowen (the “Prior Agreement”)
as of the effective date of this Agreement and, upon entry into this Agreement,
no further sales shall be made pursuant to the Prior Agreement.

1.      Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), having an aggregate offering price of up to $30,000,000.
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitation set forth in this Section 1 on the
number of shares of Common Stock issued and sold under this Agreement shall be
the sole responsibility of the Company, and Cowen shall have no obligation in
connection with such compliance. For clarity, none of the sales made under the
Prior Agreement shall be considered sales under this Agreement and, accordingly,
the shares sold under the Prior Agreement shall not count against the limitation
set forth in this Section 1 on the number of shares issued and sold under this
Agreement. The issuance and sale of Common Stock through Cowen will be effected
pursuant to the Registration Statement (as defined below) filed by the Company
and declared effective by the Securities and Exchange Commission (the
“Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement (as defined below) to
issue the Common Stock.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-202960), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Common Stock being offered under this Agreement
(the “Prospectus Supplement”) to the base prospectus included as part of such
registration statement. The Company has furnished to Cowen, for use by Cowen,
copies of the prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Common Stock. Except
where the context otherwise requires, such registration statement, as amended
when it became effective, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the Securities Act, is herein
called the “Registration Statement.” Notwithstanding anything herein to the
contrary, the two prospectuses that are not the base prospectus but were filed
as part of the Registration Statement on March 24, 2015 shall not be considered
or deemed to be part of the Registration Statement for purposes of this
Agreement. The base prospectus, including all



--------------------------------------------------------------------------------

documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act Regulations (“Rule 433”), relating to the
Common Stock offered under this Agreement that (i) is required to be filed with
the Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to either the Electronic Data Gathering Analysis and Retrieval System
or Interactive Data Electronic Applications (collectively “IDEA”).

2.      Placements.  Each time that the Company wishes to issue and sell the
Common Stock hereunder (each, a “Placement”), it will notify Cowen by email
notice (or other method mutually agreed to in writing by the parties) (a
“Placement Notice”) containing the parameters in accordance with which it
desires the shares of Common Stock to be sold, which shall at a minimum include
the number of shares of Common Stock to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of shares of Common Stock that may be sold in any one Trading Day (as
defined in Section 3) and any minimum price below which sales may not be made, a
form of which containing such minimum sales parameters necessary is attached
hereto as Schedule 1. The Placement Notice shall originate from any of the
individuals from the Company set forth on Schedule 2 (with a copy to each of the
other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from Cowen set forth on Schedule 2, as such
Schedule 2 may be amended from time to time. The Placement Notice shall be
effective upon receipt by Cowen unless and until (i) in accordance with the
notice requirements set forth in Section 4, Cowen declines to accept the terms
contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Placement Shares have been sold, (iii) in accordance with the notice
requirements set forth in Section 4, the Company suspends or terminates the
Placement Notice for any reason, in its sole discretion, (iv) the Company issues
a subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) the Agreement has been terminated under the
provisions of Section 11. The amount of any discount, commission or other
compensation to be paid by the Company to Cowen in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3. It is expressly acknowledged and agreed that neither the Company
nor Cowen will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to
Cowen and Cowen does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon the terms specified therein and herein. In the
event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

3.      Sale of Placement Shares by Cowen.  Subject to the terms and conditions
herein set forth, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, Cowen,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
NYSE MKT, LLC (the “Exchange”) to sell such Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
Cowen will provide written confirmation to the Company (including by email
correspondence to each of the individuals of the Company set forth on Schedule
2, if receipt of such correspondence is actually acknowledged by any of the
individuals to whom the notice is sent, other than via auto-reply) no later than
the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the price per share at
which each sale of Placement Shares occurs on such day, the compensation payable
by the Company to Cowen pursuant to Section 2 with respect to such sales, and
the Net Proceeds (as defined below) payable to the Company, with an itemization
of the deductions made by Cowen (as set forth in Section 5(a)) from the gross
proceeds that it receives from such sales. Cowen may sell Placement Shares by
any method permitted by law deemed to be an “at the market” offering as defined
in Rule 415 of the Securities Act, including without limitation

 

- 2 -



--------------------------------------------------------------------------------

sales made through the Exchange, on any other existing trading market for the
Common Stock or to or through a market maker. If expressly authorized by the
Company in a Placement Notice, Cowen may also sell Placement Shares in privately
negotiated transactions. Notwithstanding the provisions of Section 6(cc), Cowen
shall not purchase Placement Shares for its own account as principal unless
expressly authorized to do so by the Company in a Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that Cowen will be
successful in selling Placement Shares, and (ii) Cowen will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by Cowen to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3. For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on the principal market on which the Common Stock is
listed or quoted.

4.       Suspension of Sales.

(a)      The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the Parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.

(b)      Notwithstanding any other provision of this Agreement, during any
period in which the Company is in possession of material non-public information,
the Company and Cowen agree that (i) no sale of Placement Shares will take
place, (ii) the Company shall not request the sale of any Placement Shares, and
(iii) Cowen shall not be obligated to sell or offer to sell any Placement
Shares.

(c)      If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement. Cowen shall calculate on a weekly basis
the average daily trading volume (as defined by Rule 100 of Regulation M under
the Exchange Act) of the Common Stock.

5.       Settlement.

(a)      Settlement of Placement Shares.  Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.

(b)      Delivery of Placement Shares.  On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting Cowen’s or its designee’s account
(provided Cowen shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradeable, transferable, registered shares in good deliverable form. On
each Settlement Date, Cowen will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date. The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver duly authorized Placement
Shares on a Settlement Date, the Company agrees that in addition to and in no

 

- 3 -



--------------------------------------------------------------------------------

way limiting the rights and obligations set forth in Section 9(a)
(Indemnification and Contribution) hereto, it will (i) hold Cowen harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to Cowen any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

6.       Representations and Warranties of the Company.  The Company represents
and warrants to, and agrees with, Cowen that, unless such representation or
warranty specifies otherwise, as of the date of this Agreement and as of each
Applicable Time (as defined in Section 20 (a)):

(a)      Compliance with Registration Requirements.  The Registration Statement
and any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information with respect to the Registration Statement. No stop
order suspending the effectiveness of the Registration Statement or any
Rule 462(b) Registration Statement is in effect and no proceedings for such
purpose have been instituted or are pending or, to the knowledge of the Company,
are contemplated or threatened by the Commission. The Company meets the
requirements for use of Form S-3 under the Securities Act.

(b)      No Misstatement or Omission.  The Prospectus when filed complied and,
as amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendment thereto, at the time it
became effective, complied and, as of each of the Settlement Dates, if any, will
comply in all material respects with the Securities Act and did not and, as of
each of the Settlement Dates, if any, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. The Prospectus, as amended or supplemented, as of its
date, did not and, as of each of the Settlement Dates, if any, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the two immediately preceding sentences do not apply
to statements in or omissions from the Registration Statement, any Rule 462(b)
Registration Statement, or any post-effective amendment thereto, or the
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with information relating to Cowen furnished to the Company in
writing by Cowen expressly for use therein. There are no contracts or other
documents required to be described in the Prospectus or to be filed as exhibits
to the Registration Statement which have not been described or filed as
required.

(c)      Offering Materials Furnished to Cowen.  The Company has delivered to
Cowen one complete copy of the Registration Statement and a copy of each consent
and certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Cowen has reasonably
requested.

(d)      Distribution of Offering Material By the Company.  The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Common Stock issued and sold under this Agreement, any
offering material in connection with the offering and sale of the Common Stock
issued and sold under this Agreement other than the Prospectus or the
Registration Statement.

(e)      The Sales Agreement.  This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

(f)      Authorization of the Common Stock.  The shares of Common Stock to be
sold by Cowen under this Agreement, acting as agent and/or principal for the
Company, have been duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company to Cowen pursuant to
this Agreement, will be validly issued, fully paid and nonassessable.

 

- 4 -



--------------------------------------------------------------------------------

(g)      No Applicable Registration or Other Similar Rights.  There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.

(h)      No Material Adverse Change.  Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that would reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the results of
operations, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, direct or
contingent, not in the ordinary course of business nor entered into any material
transaction or agreement not in the ordinary course of business: and (iii) there
has been no dividend or distribution of any kind declared, paid or made by the
Company or, except for regular quarterly dividends publicly announced by the
Company or dividends paid to the Company or other subsidiaries, any of its
subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.

(i)      Independent Accountants.  PricewaterhouseCoopers LLP, who have
expressed their opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) and supporting
schedules included in the Company’s Form 10-K for the fiscal year ended
December 31, 2014, filed with the Commission or incorporated by reference as a
part of the Registration Statement and included in the Prospectus, is an
independent registered public accounting firm as required by the Securities Act
and the Exchange Act.

(j)      Preparation of the Financial Statements.  The financial statements
filed with the Commission as a part of or incorporated by reference in the
Registration Statement and included in the Prospectus present fairly in all
material respects the consolidated financial position of the Company and its
subsidiaries as of and at the dates indicated therein and the results of their
operations and cash flows for the periods specified. Such financial statements
have been prepared in accordance with generally accepted accounting principles
in the United States applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. No
other financial statements or supporting schedules are required to be included
in or incorporated in the Registration Statement.

(k)      Incorporation and Good Standing of the Company and its
Subsidiaries.  The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and to enter into and
perform its obligations under this Agreement. Aires Pharmaceuticals, Inc. is the
Company’s only significant subsidiary (as defined in Rule 1-02 (w) of Regulation
S-X of the Exchange Act) (the “Significant Subsidiary”). All references herein
to “subsidiaries” of the Company shall be deemed to refer to such single
subsidiary, mutatis mutandis. The Significant Subsidiary has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware and has the requisite power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus. Each of the Company and the Significant Subsidiary is duly qualified
as a foreign corporation or foreign partnership to transact business and is in
good standing in the State of California and each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions (other than
the State of California) where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Change. Except as described in the Prospectus, all of the issued and
outstanding equity interests of the Significant Subsidiary have been duly
authorized and validly issued, are fully paid and nonassessable and are owned by
the Company free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim. The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Exhibit 21.1 to the Company’s most recent Annual Report
on Form 10-K and other than (i) those subsidiaries not required to be listed on
Exhibit 21.1 by Item 601 of Regulation S-K under the Exchange Act and (ii) those
subsidiaries formed since the last day of the most recently ended fiscal year.

 

- 5 -



--------------------------------------------------------------------------------

(l)      Capital Stock Matters.  The Common Stock conforms in all material
respects to the description thereof contained in the Prospectus. All of the
issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable and have been issued in
compliance with federal and state securities laws. None of the outstanding
shares of Common Stock were issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company. There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than those
accurately described in all material respects in the Prospectus. The description
of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, set forth in
the Prospectus accurately and fairly presents in all material respects the
information required to be shown with respect to such plans, arrangements,
options and rights.

(m)      Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.  Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby (i) have been duly authorized by all necessary corporate
action and will not result in any violation of the provisions of the charter or
by-laws of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, except for such conflicts, breaches,
Defaults, liens, charges or encumbrances as would not, individually or in the
aggregate, result in a Material Adverse Change and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary. Except for such consent,
approval, authorization or other order of, or registration or filing with, the
Exchange, no consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency, is required for the Company’s execution, delivery and performance of
this Agreement and consummation of the transactions contemplated hereby and by
the Prospectus, except such as have been obtained or made by the Company and are
in full force and effect under the Securities Act, applicable state securities
or blue sky laws and from the Financial Industry Regulatory Authority (“FINRA”).

(n)      No Material Actions or Proceedings.  Except as disclosed in the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened (i) against the Company or
any of its subsidiaries, (ii) to the Company’s knowledge, which has as the
subject thereof any officer or director of the Company and is required to be
disclosed by the Company pursuant to the Exchange Act, (iii) which has as the
subject thereof any property owned or leased by the Company or any of its
subsidiaries or (iv) relating to environmental or discrimination matters, where
in any such case (A) there is a reasonable possibility that such action, suit or
proceeding might be determined adversely to the Company or such subsidiary and
(B) any such action, suit or proceeding, if so determined adversely, would
reasonably be expected to result in a Material Adverse Change or adversely
affect the ability of the Company to consummate the transactions contemplated by
this Agreement. No material labor dispute with the employees of the Company or
any of its subsidiaries exists or, to the Company’s knowledge, is threatened or
imminent.

(o)      All Necessary Permits, etc.  Except as otherwise disclosed in the
Prospectus, the Company and each subsidiary possess or has obtained such valid
and current certificates, authorizations or permits issued by the appropriate
state, federal or foreign regulatory agencies or bodies necessary to conduct
their respective businesses, other than those the failure to possess or own
would not result in a Material Adverse Change, and neither the Company nor any
subsidiary has received any written notice of proceedings relating to the
revocation or modification of, or non-compliance with, any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Change.

(p)       Tax Law Compliance.  Subject to any permitted extensions, the Company
and its consolidated subsidiaries have filed all necessary federal, state and
foreign income, property and franchise tax returns and have

 

- 6 -



--------------------------------------------------------------------------------

paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them except
as may be being contested in good faith and by appropriate proceedings. The
Company has made adequate charges, accruals and reserves in the applicable
financial statements referred to in Section 1 (i) above in respect of all
federal, state and foreign income, property and franchise taxes for all periods
as to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined.

(q)      Insurance.  Except as otherwise described in the Prospectus, each of
the Company and its subsidiaries are insured by insurers believed to be
financially sound and reputable, with policies in such amounts and with such
deductibles and covering such risks as are customary for the business for which
it is engaged. The Company has no reason to believe that it or any subsidiary
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.

(r)      No Price Stabilization or Manipulation.  The Company has not taken and
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock.

(s)      Related Party Transactions.  There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.

(t)      Exchange Act Compliance.  The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at each Applicable Time, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(u)      No Unlawful Contributions or Other Payments.  Neither the Company nor
any of its subsidiaries nor, to the Company’s knowledge, any employee or agent
of the Company or any subsidiary, has made any contribution or other payment to
any official of, or candidate for, any federal, state or foreign office in
violation of any law or of the character required to be disclosed in the
Prospectus.

(v)      Company’s Accounting System.  The Company maintains a system of
accounting controls in a manner designed to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

(w)      Compliance with Environmental Laws.  Except as otherwise described in
the Prospectus, and except as would not, individually or in the aggregate,
result in a Material Adverse Change (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign law or
regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environment Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its

 

- 7 -



--------------------------------------------------------------------------------

subsidiaries received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in violation of any Environmental Law; (ii) there
is no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging potential
liability for investigatory costs, cleanup costs, governmental responses costs,
natural resources damages, property damages, personal injuries, attorneys’ fees
or penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the Company’s
knowledge, threatened in writing against the Company or any of its subsidiaries
or any person or entity whose liability for any Environmental Claim the Company
or any of its subsidiaries has retained or assumed either contractually or by
operation of law; and (iii) to the Company’s knowledge, there are no past or
present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that would reasonably be
expected to result in a violation of any Environmental Law or an Environmental
Claim against the Company or any of its subsidiaries or against any person or
entity whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.

(x)      Intellectual Property.  Except as otherwise disclosed in the
Prospectus, the Company and its subsidiaries own or possess the valid right to
use all (i) patents, patent applications, trademarks, trademark registrations,
service marks, service mark registrations, Internet domain name registrations,
copyrights, copyright registrations, licenses, trade secret rights
(“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trade names, databases, formulae, know how, Internet domain names
and other intellectual property (including trade secrets and other unpatented
and/or unpatentable proprietary confidential information, systems, or
procedures), in each case reasonably necessary to conduct their respective
businesses as now conducted, except for those rights as such failure to own,
possess, license, or acquire such rights would not reasonably be expected to
result in a Material Adverse Change (collectively, “Intellectual Property
Assets”). The Company and its subsidiaries have not received written notice of
any challenge, which is, to their knowledge, still pending, by any other person
to the rights of the Company and its subsidiaries with respect to any
Intellectual Property Rights or Intellectual Property Assets owned or used by
the Company or its subsidiaries. Except as would not reasonably be expected to
result in a Material Adverse Change, to the knowledge of the Company, (i) the
Company and its subsidiaries’ respective businesses as now conducted do not give
rise to any infringement of, any misappropriation of, or other violation of, any
valid and enforceable Intellectual Property Rights of any other person, (ii) all
licenses for the use of material Intellectual Property Rights described in the
Prospectus are valid, binding upon, and enforceable by or against the parties
thereto in accordance to its terms, (iii) the Company has complied in all
material respects with, and is not in breach, nor has received any written
asserted or threatened claim of breach, of any such Intellectual Property
license, and the Company has no knowledge of any breach or anticipated breach by
any other person to any Intellectual Property license. Except as described in
the Prospectus or as would not reasonably be expected to result in a Material
Adverse Change, to the Company’s knowledge, no claim has been made against the
Company alleging the infringement by the Company of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person. The Company has
taken all reasonable steps to protect, maintain and safeguard its Intellectual
Property Rights, including the execution of appropriate nondisclosure and
confidentiality agreements. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s right to own, use, or hold for use any of the
Intellectual Property Rights as owned, used or held for use in the conduct of
the business as currently conducted.

(y)      Regulatory Authorizations.  Except as disclosed in the Prospectus, each
of the Company and its subsidiaries possesses all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct its business as currently conducted (including
without limitation, those required for the manufacture and distribution of its
product candidates for clinical and nonclinical testing, and the clinical and
nonclinical testing of any product candidates) as disclosed in the Prospectus,
except where the failure to possess such certificates, authorizations and
permits would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Change.

 

- 8 -



--------------------------------------------------------------------------------

(z)       Brokers.  There is no broker, finder or other party that is entitled
to receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement,
except as may otherwise exist with respect to Cowen pursuant to this Agreement.

(aa)      No Outstanding Loans or Other Indebtedness.  Except as described in
the Prospectus, there are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of them.

(bb)      No Reliance.  The Company has not relied upon Cowen or legal counsel
for Cowen for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

(cc)      Cowen Purchases.  The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
outside of this Agreement for its own account while this Agreement is in effect.

(dd)      Compliance with Certain Laws, Rules, Procedures, Etc.  Except as
disclosed in the Prospectus, to the Company’s knowledge, the conduct of the
preclinical and clinical testing, and manufacture of the products of the Company
or any subsidiary is in compliance, in all material respects, with all laws,
rules and regulations applicable to such activities, including without
limitation applicable good laboratory practices, good clinical practices and
good manufacturing practices, except for such non-compliance as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. The descriptions of the results of such tests and trials
contained in the Prospectus are accurate in all material respects. Except as
otherwise disclosed in the Prospectus, the Company has not received notice of
adverse finding, warning letter or clinical hold notice from the FDA or any
non-U.S. counterpart of any of the foregoing, or any untitled letter or other
correspondence or notice from the FDA or any other governmental authority or
agency or any institutional or ethical review board alleging or asserting
noncompliance with any law, rule or regulation applicable in any jurisdiction,
except notices, letters, and correspondences and non-U.S. counterparts thereof
alleging or asserting such noncompliance as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change. Except as
disclosed in the Prospectus, neither the Company nor any subsidiary has, either
voluntarily or involuntarily, initiated, conducted or issued, or caused to be
initiated, conducted or issued, any recall, field correction, market withdrawal
or replacement, safety alert, warning, “dear doctor” letter, investigator
notice, or other notice or action relating to an alleged or potential lack of
safety or efficacy of any product of the Company or any subsidiary, any alleged
product defect of any product of the Company or the subsidiary, or any violation
of any material applicable law, rule, regulation or any clinical trial or
marketing license, approval, permit or authorization for any product of the
Company or any subsidiary, and the Company is not aware of any facts or
information that would cause it to initiate any such notice or action and has no
knowledge or reason to believe that the FDA, the EMEA or any other governmental
agency or authority or any institutional or ethical review board or other
non-governmental authority intends to impose, require, request or suggest such
notice or action, except in each case as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. The
Company has not received and is otherwise not aware of any notices,
correspondence or other communication from the FDA or other governmental
regulatory agency or subdivision thereof, or any institutional or ethical review
boards, asserting non-compliance with any applicable statutes, rules,
regulations, orders, or other laws, or requiring or requesting the termination,
suspension or modification of any preclinical or clinical studies, tests,
investigations, or trials conducted by, or on behalf of, the Company or any
subsidiary or in which the Company or any subsidiary has participated, except in
each case as would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

- 9 -



--------------------------------------------------------------------------------

7.       Covenants of the Company.  The Company covenants and agrees with Cowen
that:

(a)      Registration Statement Amendments.  After the date of this Agreement
and during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify Cowen promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus (insofar as it relates to the transactions
contemplated hereby) or for additional information, (ii) the Company will not
file any amendment or supplement to the Registration Statement or Prospectus,
other than documents incorporated by reference, relating to the Placement Shares
or a security convertible into the Placement Shares unless a copy thereof has
been submitted to Cowen within two days before the filing and Cowen has not
reasonably objected thereto within the two day period (provided, however, that
(A) the failure of Cowen to make such objection shall not relieve the Company of
any obligation or liability hereunder, or affect Cowen’s right to rely on the
representations and warranties made by the Company in this Agreement and (B) the
Company has no obligation to provide Cowen any advance copy of such filing or to
provide Cowen an opportunity to object to such filing if such filing does not
name Cowen or does not relate to the transactions contemplated hereunder;
provided, further, that the only remedy Cowen shall have with respect to the
failure by the Company to provide Cowen with such copy shall be to cease making
sales under this Agreement) and the Company will furnish to Cowen at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via IDEA; and (iii) the Company will cause each
amendment or supplement to the Prospectus, other than documents incorporated by
reference, to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act (the determination to
file or not file any amendment or supplement with the Commission under this
Section 7(a), based on the Company’s reasonable opinion or reasonable
objections, shall be made exclusively by the Company).

(b)      Notice of Commission Stop Orders.  The Company will advise Cowen,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

(c)      Delivery of Prospectus; Subsequent Changes.  During any period in which
a Prospectus relating to the Placement Shares is required to be delivered by
Cowen under the Securities Act with respect to a pending sale of the Placement
Shares, (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 under the Securities Act), the Company will comply in all
material respects with all requirements imposed upon it by the Securities Act,
as from time to time in force, and to file on or before their respective due
dates (taking into account any extensions available under the Exchange Act) all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Cowen to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance;
provided, however, that the Company may delay any such amendment or supplement
if, in the judgment of the Company, it is in the best interests of the Company
to do so.

(d)      Listing of Placement Shares.  During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Cowen under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on the Exchange and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as

 

- 10 -



--------------------------------------------------------------------------------

Cowen reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction.

(e)      Delivery of Registration Statement and Prospectus.  The Company will
furnish to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Cowen may
from time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on IDEA.

(f)      Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act. For the avoidance of doubt,
the Company’s compliance with the reporting requirements of the Exchange Act
shall be deemed to satisfy this Section 7(f).

(g)      Expenses.  The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Cowen in connection therewith shall be
paid by Cowen except as set forth in (vii) below), (iv) the printing and
delivery to Cowen of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on the
Exchange, (vi) filing fees and expenses, if any, of the Commission and the FINRA
Corporate Financing Department and (vii) the reasonable fees and disbursements
of Cowen’s counsel, in an aggregate amount not to exceed $30,000, provided,
however, in no event shall the total compensation paid to Cowen exceed 8.0% of
the gross proceeds to the Company from the sale of Placement Shares.

(h)      Use of Proceeds.  The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”

(i)      Notice of Other Sales.  During the pendency of any Placement Notice
given hereunder, and for 3 trading days following the termination of any
Placement Notice given hereunder, the Company shall provide Cowen notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options or other equity awards pursuant to any
stock incentive plan or other stock plan or arrangement described in the
Prospectus or pursuant to any qualifying employment inducement award under the
Exchange rules, (ii) the issuance of securities in connection with an
acquisition, merger or sale or purchase of assets or (iii) the issuance or sale
of Common Stock pursuant to any dividend reinvestment plan that the Company may
adopt from time to time provided the implementation of such is disclosed to
Cowen in advance, (iv) any shares of common stock issuable upon the exchange,
conversion or redemption of securities or the exercise of warrants, options or
other rights in effect or outstanding, (v) issuance of warrants to purchase
Common Stock issued in connection with the incurrence of indebtedness or
(vi) filing of any registration statement under the Securities Act, or any
pre-effective or post-effective amendment or prospectus supplement thereto,
other than the Registration

 

- 11 -



--------------------------------------------------------------------------------

Statement, relating to the Placement Shares or that is intended to commence a
public offering of equity, equity-linked or other derivative securities of the
Company.

(j)      Change of Circumstances.  The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Cowen promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to Cowen pursuant to this Agreement.

(k)      Due Diligence Cooperation.  The Company will cooperate with any
reasonable due diligence review conducted by Cowen or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as Cowen may reasonably request.

(l)      Required Filings Relating to Placement of Placement Shares.  The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
Cowen, the Net Proceeds to the Company and the compensation payable by the
Company to Cowen with respect to such Placement Shares (provided that the
Company may satisfy its obligations under this Section 7(l)(i) by effecting a
filing in accordance with the Exchange Act with respect to such information),
and (ii) deliver such number of copies of each such prospectus supplement to
each exchange or market on which such sales were effected as may be required by
the rules or regulations of such exchange or market.

(m)      Representation Dates; Certificate.  On or prior to the First Delivery
Date and each time the Company (i) amends or supplements the Registration
Statement or the Prospectus relating to the Placement Shares (other than a
prospectus supplement filed in accordance with Section 7(l) of this Agreement)
by means of a post-effective amendment, sticker, or supplement but not by means
of incorporation of document(s) by reference to the Registration Statement or
the Prospectus relating to the Placement Shares; (ii) files an annual report on
Form 10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a current report on Form 8-K containing
amended financial information (other than information “furnished” pursuant to
Items 2.02 or 7.01 of Form 8-K) under the Exchange Act (each date of filing of
one or more of the documents referred to in clauses (i) through (iv) shall be a
“Representation Date”); the Company shall furnish Cowen, if requested by Cowen,
with a certificate, in the form attached hereto as Exhibit 7(m) within three
(3) Trading Days of any Representation Date if requested by Cowen. The
requirement to provide a certificate under this Section 7(m) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K. Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Cowen with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or Cowen sells any Placement Shares, the
Company shall provide Cowen with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

(n)      Legal Opinion.  On or prior to the First Delivery Date and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, the Company shall cause to be furnished
to Cowen a written opinion of DLA Piper LLP (US) (“Company Counsel”), or other
counsel satisfactory to Cowen, in form and substance satisfactory to Cowen and
its counsel, dated the date that the opinion is required to be delivered,
substantially similar to the forms of opinion provided to Cowen, modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented; provided, however, that in lieu of such opinions for
subsequent Representation Dates, Company Counsel may furnish Cowen with a letter
(a “Reliance Letter”) to the effect that Cowen may rely on a prior opinion
delivered under this Section 7(n) to the same extent as if it were dated the
date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).

 

- 12 -



--------------------------------------------------------------------------------

(o)      Comfort Letter.  On or prior to the First Delivery Date and within five
(5) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, the Company shall cause its independent
accountants to furnish Cowen letters (the “Comfort Letters”), dated the date of
the Comfort Letter is delivered, in form and substance satisfactory to Cowen,
(i) confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to Cowen in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

(p)      Market Activities.  The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares, or pay
anyone any compensation for soliciting purchases of the Placement Shares other
than Cowen; provided, however, that the Company may bid for and purchase shares
of its common stock in accordance with Rule 10b-18 under the Exchange Act.

(q)      Insurance.  The Company and its subsidiaries shall maintain, or caused
to be maintained, insurance in such amounts and covering such risks as are
generally deemed prudent and customary for the business for which it is engaged.

(r)      Compliance with Laws.  The Company and its subsidiaries shall maintain,
or cause to be maintained, all material environmental permits or other
governmental authorizations necessary to conduct their businesses as described
in the Prospectus, and the Company and its subsidiaries shall conduct their
businesses, or cause their businesses to be conducted, in substantial compliance
with such permits and other governmental authorizations and under applicable
environmental laws, except where the failure to maintain or be in compliance
with such permits and other governmental authorizations would not reasonably be
expected to have a Material Adverse Change.

(s)      Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor the subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(t)      Securities Act and Exchange Act.  The Company will use its commercially
reasonable efforts to comply in all material respects with all requirements
imposed upon it by the Securities Act and the Exchange Act as from time to time
in force, so far as necessary to permit the continuance of sales of, or dealings
in, the Placement Shares as contemplated by the provisions hereof and the
Prospectus.

(u)      No Offer to Sell.  Other than a free writing prospectus (as defined in
Rule 405 under the Act) approved in advance by the Company and Cowen in its
capacity as principal or agent hereunder, neither Cowen nor the Company
(including its agents and representatives, other than Cowen in its capacity as
such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Act), required to be filed with
the Commission, that constitutes an offer to sell or solicitation of an offer to
buy Common Stock relating to the Placement Shares to be sold by Cowen as
principal or agent hereunder

(v)      Sarbanes-Oxley Act.  The Company and the Subsidiaries will use their
commercially reasonable efforts to comply in all material respects with all
effective applicable provisions of the Sarbanes-Oxley Act.

(w)      Form S-3.  The Company shall notify Cowen no later than two (2) Trading
Days prior to any time or date it does not expect to meet the requirements for
the use of the Registration Statement pursuant to General Instruction I.B.1 of
Form S-3 under the Securities Act.

 

- 13 -



--------------------------------------------------------------------------------

8.       Conditions to Cowen’s Obligations.  The obligations of Cowen hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

(a)      Registration Statement Effective.  The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

(b)      No Material Notices.  None of the following events shall have occurred
and be continuing: (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(c)      No Misstatement or Material Omission.  Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d)      Material Changes.  Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Change or any
development that would reasonably be expected to result in a Material Adverse
Change, or any downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of Cowen (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.

(e)      Company Counsel Legal Opinion.  Cowen shall have received the opinions
of Company Counsel or Reliance Letter required to be delivered pursuant
Section 7(n) on or before the date on which such delivery of such opinion or
Reliance Letter is required pursuant to Section 7(n).

(f)      Cowen Counsel Legal Opinion.  Cowen shall have received from
LeClairRyan, A Professional Corporation, counsel for Cowen, such opinion or
opinions, on or before the date on which the delivery of the Company Counsel
legal opinion is required pursuant to Section 7(n), with respect to such matters
as Cowen may reasonably require, and the Company shall have furnished to such
counsel such documents as they request for enabling them to pass upon such
matters.

 

- 14 -



--------------------------------------------------------------------------------

(g)      Comfort Letter.  Cowen shall have received the Comfort Letter required
to be delivered pursuant Section 7(o) on or before the date on which such
delivery of such opinion is required pursuant to Section 7(o).

(h)      Representation Certificate.  Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(i)      No Suspension.  Trading in the Common Stock shall not have been
suspended on the Exchange.

(j)      Other Materials.  On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to Cowen such appropriate further information, certificates and documents as
Cowen may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company will furnish Cowen with such conformed copies of such opinions,
certificates, letters and other documents as Cowen shall have reasonably
requested.

(k)      Securities Act Filings Made.  All filings with the Commission required
by Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(l)      Approval for Listing.  The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.

(m)      No Termination Event.  There shall not have occurred any event that
would permit Cowen to terminate this Agreement pursuant to Section 11(a).

9.       Indemnification and Contribution.

(a)      Company Indemnification.  The Company agrees to indemnify and hold
harmless Cowen, the directors, officers, partners, employees and agents of Cowen
and each person, if any, who (i) controls Cowen within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with Cowen (a “Cowen Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which Cowen, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or (y) the omission or alleged omission to state in
any such document a material fact required to be stated in it or necessary to
make the statements in it not misleading; provided, however, that this indemnity
agreement shall not apply to the extent that such loss, claim, liability,
expense or damage arises from the sale of the Placement Shares pursuant to this
Agreement and is caused directly or indirectly by an untrue statement or
omission made in reliance upon and in conformity with written information
relating to Cowen and furnished to the Company by Cowen expressly for inclusion
in any document as described in clause (x) of this Section 9(a). This indemnity
agreement will be in addition to any liability that the Company might otherwise
have.

(b)      Cowen Indemnification.  Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration

 

- 15 -



--------------------------------------------------------------------------------

Statement (or any amendments thereto) or the Prospectus (or any amendment or
supplement thereto) or any free writing prospectus in reliance upon and in
conformity with written information relating to Cowen and furnished to the
Company by Cowen expressly for inclusion in any document as described in clause
(x) of Section 9(a).

(c)      Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party in writing of the commencement of such action,
enclosing a copy of all papers served, but the omission so to notify such
indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 9 and (ii) any liability that it may have to any indemnified party under
the foregoing provision of this Section 9 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.

(d)      Contribution. In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Placement Shares (before deducting expenses) received by the
Company bear to the total compensation received by Cowen from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing

 

- 16 -



--------------------------------------------------------------------------------

sentence but also the relative fault of the Company, on the one hand, and Cowen,
on the other, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering.
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or Cowen, the intent of the parties and their relative knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Company and Cowen agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), Cowen shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
Cowen, will have the same rights to contribution as that party, and each officer
of the Company who signed the Registration Statement will have the same rights
to contribution as the Company, subject in each case to the provisions hereof.
Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 9(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of
Section 9(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 9(c) hereof.

10.      Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

11.      Termination.

(a)      Cowen shall have the right by giving written notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Change, or any development that would reasonably be expected to result in a
Material Adverse Change has occurred that, in the reasonable judgment of Cowen,
would materially impair the ability of Cowen to sell the Placement Shares
hereunder, (ii) the Company shall have failed, refused or been unable to perform
any agreement on its part to be performed hereunder; provided, however, in the
case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(m),
7(n), or 7(o), Cowen’s right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty (30) days from
the date such delivery was required; or (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on the Exchange shall
have occurred. Any such termination shall be without liability of any party to
any other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).

(b)       The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination

 

- 17 -



--------------------------------------------------------------------------------

shall be without liability of any party to any other party except that the
provisions of Section 7(g), Section 9, Section 10, Section 16 and Section 17
hereof shall remain in full force and effect notwithstanding such termination.

(c)      Cowen shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

(d)      Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

(e)      This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(f)      Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Cowen or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

(g) Subject to the additional limitations set forth in Section 7 of the
Agreement, in the event of termination of this Agreement prior to the sale of
any Placement Shares, Cowen shall be entitled only to reimbursement of its
out-of-pocket expenses actually incurred.

12.      Notices. All notices or other communications required or permitted to
be given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599 Lexington
Avenue, New York, NY 10022, fax no. 646-562-1124, Attention: General Counsel,
with a copy to LeClairRyan, 885 Third Avenue, New York, NY 10022, Attention:
James T. Seery. Email:james.seery@leclairryan.com; or if sent to the Company,
shall be delivered to Mast Therapeutics, Inc., 3611 Valley Centre Drive, Suite
500, San Diego, CA 92130, Attention: Chief Financial Officer, with a copy to DLA
Piper LLP (US), 4365 Executive Drive, Suite 1100, San Diego, CA 92121,
Attention: Michael S. Kagnoff. Email:michael.kagnoff@dlapiper.com. Each party to
this Agreement may change such address for notices by sending to the parties to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day (as defined
below), or, if such day is not a Business Day on the next succeeding Business
Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the Exchange and commercial banks in the City
of New York are open for business.

13.      Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and Cowen and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that Cowen may assign its
rights and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.

 

- 18 -



--------------------------------------------------------------------------------

14.      Adjustments for Share Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any share split, share dividend or similar event effected with
respect to the Common Stock.

15.      Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16.      Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

17.      Waiver of Jury Trial. The Company and Cowen each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.

18.      Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

(a)      Cowen has been retained solely to act as sales agent in connection with
the sale of the Common Stock and that no fiduciary, advisory or agency
relationship between the Company and Cowen has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Cowen
has advised or is advising the Company on other matters;

(b)      the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement;

(c)      the Company has been advised that Cowen and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that Cowen has no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d)      the Company waives, to the fullest extent permitted by law, any claims
it may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

 

- 19 -



--------------------------------------------------------------------------------

19.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or electronic
transmission.

20.      Definitions. As used in this Agreement, the following term has the
meaning set forth below:

(a)      “Applicable Time” means the date of this Agreement, each Representation
Date, the date on which a Placement Notice is given, and any date on which
Placement Shares are sold hereunder.

[Remainder of Page Intentionally Blank]

 

- 20 -



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

Very truly yours,

COWEN AND COMPANY, LLC

By:       /s/ Jason Fenton                    

Name:   Jason Fenton

Title:   Managing Director

ACCEPTED as of the date

first-above written:

MAST THERAPEUTICS, INC.

By:   /s/ Brandi L. Roberts                    

Name:   Brandi L. Roberts

Title:  Chief Financial Officer and Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From:

 

[                                         ]

   

Cc:

 

[                                         ]

   

To:

 

[                                         ]

   

Subject: Cowen at the Market Offering—Placement Notice

Ladies and Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Mast Therapeutics, Inc. (the “Company”), and Cowen and
Company, LLC (“Cowen”) dated August 21, 2015 (the “Agreement”), I hereby request
on behalf of the Company that Cowen sell up to [  ] shares of the Company’s
common stock, par value $0.001 per share, at a minimum market price of
$             per share. Sales should begin on the date of this Notice and shall
continue until [DATE] [all shares are sold].



--------------------------------------------------------------------------------

SCHEDULE 2

The Company

 

Brian Culley

 

          Chief Executive Officer

 

Brandi Roberts

 

Chief Financial Officer

  Cowen    

Robert Sine

 

          Director

 

William Follis

 

          Director

 



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

Cowen shall be paid compensation, or allowed a discount, in an amount agreed to
in writing by the parties up to 3.0% of the gross proceeds from the sales of
Common Stock pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

Exhibit 7(m)

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected
                                        , of Mast Therapeutics, Inc.
(“Company”), a Delaware corporation, does hereby certify in such capacity and on
behalf of the Company, pursuant to Section 7(m) of the Sales Agreement dated
August 21, 2015 (the “Sales Agreement”) between the Company and Cowen and
Company, LLC, that to the knowledge of the undersigned.

(i)        The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

(ii)        The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Sales Agreement.

 

   

MAST THERAPEUTICS, INC.

   

By:

 

                                                                              

     

  Name:

     

  Title:

Date:                                         

     